Citation Nr: 0827112	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  05-38 514	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for hypertension.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel



INTRODUCTION

The veteran had active military service from September 1950 
to September 1953, with additional service in the United 
States Army Reserve.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  In August 2008, a Deputy Vice Chairman of the 
Board granted the veteran's motion, filed through his 
representative, to advance the appeal on the Board's docket 
pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2007).


REMAND

In an application for benefits (VA Form 21-526) filed in 
September 2004, the veteran reported service in the U.S. Army 
Reserve from April 1956 to March 1985.  Later that same 
month, September 2004, the RO issued the veteran a letter in 
which the veteran was requested to complete a NA Form 13055 
(Request for Information Needed to Reconstruct Medical Data).  
The letter also discussed a July 1973 fire at the National 
Personnel Records Center (NPRC) (identified as the Records 
Management Center) in St. Louis, Missouri.  In particular, it 
was noted that service records for 80 percent of those Army 
veterans who served between 1912 and 1960 had been destroyed.  

Thereafter, in an October 2004 letter to the Adjutant General 
of Oklahoma, the RO requested, among other things, 
verification of all periods of the veteran's Army Reserve 
service to include dates of active duty and/or active duty 
for training.  In a subsequent letter from the Oklahoma 
National Guard, in response to the RO's October 2004 letter, 
the RO was notified that there was no record of the veteran 
having served in the Oklahoma National Guard.  In November 
2004, following an electronic request for information, the RO 
received the veteran's available Army Reserve treatment 
records, apparently from the NPRC.  

The Board notes that the veteran filed his initial claim for 
service connection for hypertension in April 2005.  While the 
veteran was diagnosed with hypertension in 1976 and in 1980 
during medical examinations associated with his Army Reserve 
service, he has not otherwise identified or submitted medical 
evidence of any diagnosis or treatment for hypertension since 
1980.  (Medical literature would appear to indicate that 
there is no cure for primary hypertension although therapy 
can modify its course.)  

In the above-noted August 2005 rating decision the RO denied 
the veteran's claim for hypertension.  The rating decision 
specifically notes, as does the October 2005 statement of the 
case, that the veteran's service medical (treatment) records 
for his active military service (September 1950 to September 
1953) had been reviewed, as had the veteran's Army Reserve 
treatment records.  In particular, the October 2005 statement 
of the case notes that the veteran's active military service 
treatment records "do not show complaints of, treatment for, 
or a diagnosis of hypertension during your active military 
service."  In a July 2008 Appellant's Brief, the veteran's 
representative likewise distinguished between the veteran's 
active military service treatment records and the veteran's 
Army Reserve treatment records.  In this regard, the 
representative noted the following:  

The Department of Veterans' [sic] Affairs (VA) 
received and reviewed the appellant's service 
medical records from his period of service with 
the United States Army. . . . . The medical 
records from the appellant's Army Reserves [sic] 
period show a diagnosis of hypertension.  

In light of the above, it would appear to the Board that the 
veteran's service treatment records for his period of active 
military service from September 1950 to September 1953 were 
received by the RO, notwithstanding the above-noted September 
2004 RO letter that implied that such records were likely 
destroyed in a fire.  At the same time, a review of the 
claims file does not reflect any of the veteran's active 
military service treatment records.  The Board is aware that 
in his notice of disagreement, received in August 2005, the 
veteran reported that he was first diagnosed with 
hypertension in 1976.  Nonetheless, the veteran's service 
treatment records for his period of active military service 
from September 1950 to September 1953, if they were in fact 
obtained and reviewed by the RO, are relevant medical 
evidence requiring the Board's review prior to any appellate 
decision.  

Therefore, the agency of original jurisdiction (AOJ) should 
associate with the claims file the veteran's service 
treatment records for his period of active military service 
from September 1950 to September 1953.  If these records are 
otherwise not available the AOJ should make a formal finding 
regarding this fact and notify the veteran in accordance with 
38 C.F.R. § 3.159(e)(1) (2007).  

Pursuant to 38 U.S.C. §§ 1110 and 1131 (West 2002), 
service-connected disability compensation may be paid 
for disability resulting from injury suffered or disease 
contracted in the line of duty in the "active military, 
naval, or air service."  Furthermore, section 101(24) 
defines the term "active military, naval, or air 
service" as including active duty, any period of active 
duty for training during which the individual concerned 
was disabled or died from a disease or injury incurred 
or aggravated in the line of duty, and any period of 
inactive duty training during which the individual 
concerned was disabled or died from an injury incurred 
or aggravated in the line of duty, or from an acute 
myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident occurring during such training.  
Hypertension was not included in this list.

Here, while in October 2004 the RO did request verification 
of the veteran's Army Reserve service by the Adjutant General 
of Oklahoma, to include dates of active duty and/or active 
duty for training, the RO was only notified that the veteran 
had not had any Oklahoma National Guard service.  Such a 
response is consistent with the veteran's original 
application in which he identified Army Reserve service, not 
National Guard service.  No subsequent request was made by 
the RO to the appropriate service department to verify the 
veteran's Army Reserve service.  As such, the AOJ should 
verify the veteran's dates of active duty and/or active duty 
for training while the veteran was in the Army Reserve.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran's service treatment 
records for his period of active military 
service from September 1950 to September 
1953 should be associated with the claims 
file.  If those records are unavailable, 
a formal finding that such records are 
unavailable should be made and the 
veteran notified following the procedures 
set forth in 38 C.F.R. § 3.159(e)(1) 
(2007).  

2.  The veteran's dates of active duty 
and/or active duty for training while a 
member of the Army Reserve should be 
verified through the appropriate service 
department.  

3.  After undertaking any other 
development deemed appropriate, the 
veteran's claim on appeal should be 
readjudicated in light of all pertinent 
evidence and legal authority.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

